Name: Decision of the EEA Joint Committee No 136/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: health;  trade;  agricultural policy;  agricultural activity;  means of agricultural production;  fisheries
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(11)Decision of the EEA Joint Committee No 136/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0022 - 0023Decision of the EEA Joint CommitteeNo 136/1999of 5 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Decision 98/597/EC of 15 October 1998 amending Commission Decision 94/278/EC, drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC(2), is to be incorporated into the Agreement.(3) Council Decision 98/603/EC of 19 October 1998 amending Decision 95/408/EC on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(3), is to be incorporated into the Agreement.(4) Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs has been incorporated in point 18 in Part 8.1 and point 114 in Part 8.2 of Chapter I of Annex I to the Agreement as Commission Decision 95/408/EC. The title of this Decision should be corrected.(5) This Decision is not to apply to Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 82 (Commission Decision 94/278/EC) in Part 8.2 of Chapter I of Annex I to the Agreement:"- 398 D 0597: Commission Decision 98/597/EC of 15 October 1998 (OJ L 286, 23.10.1998, p. 59)."Article 2The following text shall replace the text in point 18 (Commission Decision 95/408/EC) in Part 8.1 of Chapter I of Annex I to the Agreement and point 114 (Commission Decision 95/408/EC) in Part 8.2 of Chapter I of Annex I to the Agreement:"395 D 0408: Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (OJ L 243, 11.10.1995, p. 17), as amended by:- 397 D 0034: Council Decision 97/34/EC of 17 December 1996 (OJ L 13, 16.1.1997, p. 33),- 398 D 0603: Council Decision 98/603/EC of 19 October 1998 (OJ L 289, 28.10.1998, p. 36)."Article 3The texts of Decision 98/597/EC and Decision 98/603/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 1.(2) OJ L 286, 23.10.1998, p. 59.(3) OJ L 289, 28.10.1998, p. 36.